Citation Nr: 0813623	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  02-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1961 to April 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Houston RO.  In January 2004, the veteran 
testified at a videoconference hearing before the 
undersigned; a transcript is associated with the claims file.  
The case was remanded in July 2004 and December 2006 for 
additional development.


FINDING OF FACT

Cardiovascular disease (to include hypertension and coronary 
artery disease (CAD)) was not manifested in service or during 
the first post-service year, and the preponderance of the 
evidence is against a finding that such disability is related 
to the veteran's military service.


CONCLUSION OF LAW

Cardiovascular disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

In addition, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA apply to all 
five elements of a service connection claim (i.e., to include 
ratings assigned and effective dates of awards in the event 
the claim is granted).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

February 2002 letters (prior to the decision on appeal) 
informed the veteran of the evidence and information 
necessary to substantiate the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, the information required of him to enable VA to 
obtain evidence in support of the claim, and the evidence 
that he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Via July 2004, February 2005, May 
2005, and March 2006 letters, he was advised to submit 
evidence in his possession and provided notice regarding 
disability ratings and effective dates of awards. 

An August 2002 statement of the case (SOC) and June 2006 and 
October 2007 SSOCs provided notice of the what the evidence 
showed and the basis for the denial of the claim.  The 
October 2007 SSOC readjudicated the matter after all 
essential notice was given, and the veteran had an 
opportunity to respond.  The Board concludes that the 
notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and he was afforded VA 
examinations.  Neither he nor his attorney has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  VA's duty has been met.  It is not prejudicial to 
the veteran for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II.  Factual Background

No abnormalities pertinent to the present claim were noted on 
the veteran's March 1961 service enlistment examination or in 
an associated medical history report.  An evaluation of his 
heart was normal, and his blood pressure reading was140/88.  
An October 1963 reenlistment examination was also negative 
for any heart or vascular abnormality, and his blood pressure 
reading was then 120/80.  With regard to his service medical 
records (SMRs), in July 1966, the veteran was seen with a 
seven-day history of dizziness and nausea.  He said he 
usually worked out on a daily basis, but had stopped for ten 
days.  When he resumed working out he became dizzy and light-
headed after ten minutes of exercise, which he indicated had 
never happened before.  He added that he would feel better 
after two minutes.  The veteran was advised to slowly get 
back into his exercise routine.  On his separation 
examination in March 1970, there were no cardiovascular 
complaints, findings, or diagnoses.  Clinical evaluation of 
his heart and vascular system was normal, and his blood 
pressure reading was 126/78.

VA examinations in April and November 1976 contained no heart 
related complaints or findings.  Blood pressure readings 
ranged from 120/80 to 124/86 on the April examination, and 
the blood pressure reading in November was 110/78.

Many years later, in March 1994, private medical records 
documented the veteran's complaints of chest pain, and he 
indicated he had been having the pains for six days.  He also 
reported that earlier that day he developed more severe 
precordial discomfort associated with nausea and diaphoresis 
or shortness of breath.  He indicated that he had last seen a 
physician one year earlier, for a job-related physical 
examination, and that he had been found to be in good health.  
The veteran's history included more than 30 years of 
cigarette smoking of 1 to 11/2 packs per day.  There was no 
history of hypertension.  His blood pressure reading on 
admission was 177/104.  He underwent various testing and the 
final diagnoses included unstable angina pectoris, single 
vessel coronary artery disease, and tobacco abuse.  During 
his hospitalization, the veteran underwent left heart 
catheterization and selective coronary angiography.  April 
1994 correspondence from the veteran's cardiologist, Dr. 
R.O., indicated the veteran was advised to modify his risk 
factors in light of his progressive coronary problems.  He 
indicated that the veteran's primary risk factor was his 
cigarette abuse.  

December 1995 VA treatment records indicated that the veteran 
reported that he was having increased frequency in chest pain 
over the past two weeks.  He also reportedly had suffered a 
recent, questionable syncopal episode.  The record noted that 
the veteran's high blood pressure was well-maintained on his 
current medication.  In January 1998, he reported additional 
episodes of chest pain.  In March 2001, he underwent coronary 
artery bypass grafting (CABG).  An associated physical and 
medical history indicated that the veteran's risk factors for 
coronary artery disease (CAD) were hypertension, elevated 
cholesterol, and smoking.

A May 2001 statement from a man who was the veteran's 
roommate in the Highway Patrol Academy from April to July 
1970 indicated that he recalled the veteran being exhausted 
after some of the physical training and exercise programs.  
He also recalled that the veteran would lie down while 
recovering.  

A November 2001 statement from a friend of the veteran who 
had served with him indicated that the veteran had 
hypertension from 1967 to 1970, and that his blood pressure 
was almost always on the high side.  He added that the 
specifics of the veteran's high blood pressure should be in 
his service records.  

A January 2002 medical report from a private hospital noted 
the veteran's complaints of chest pain and indicated that he 
had known ischemic heart disease since 1994.  The impression 
was visceral-sounding chest pain, with a known history of 
CAD.  

At his January 2004 videoconference hearing, the veteran 
testified that he had experienced problems in service for 
which he had not sought treatment.  He stated that after 
hours of heavy exertion in service he became very weak, 
sometimes nauseated, and short of breath.  He added that his 
attitude in service was that if you didn't have a bone 
sticking out or weren't bleeding profusely, then you didn't 
see a medical corpsman.  He recalled that he had chest pains 
in 1963, and said he didn't know what they were until he had 
a heart attack in 1994.  He stated that in service they went 
on 12-mile runs, and afterward he would be short of breath 
and completely exhausted.  He also reported that he had chest 
pains in service about twice a month.  The veteran indicated 
that both his private and VA cardiologists have told him that 
he has extremely large amount of collateral circulation, 
which could date as far back as service.  He requested a copy 
of his service medical records in order to obtain a medical 
opinion to support his claim.  

The veteran was referred for a contract examination through 
QTC Medical Services in May 2006.  The physician summarized 
the veteran's self-reported history of coronary artery 
disease, indicating that the condition "has existed for 40 
years."  The veteran also complained of angina, shortness of 
breath, dizziness, syncope attacks, and fatigue.  The 
examiner's report indicates, anomalously, that the symptoms 
described "occur intermittently, as often as 3, with each 
occurrence lasting 3. . . . In the past year the congestive 
heart failure has occurred 6 time(s) and each episode lasted 
43 years."  Upon examination, the physician diagnosed 
coronary artery disease, status post 2-vessel CABG with scar.  
He noted that he was asked to opine regarding whether it was 
at least as likely as not that the veteran's currently 
diagnosed CAD had its original manifestation while the 
veteran was on active duty, and that he was to provide a 
rationale for his opinion.  His response was that he could 
not answer the question without some speculation as there 
were very limited in-service medical records available to 
review.  He noted that there was a brief entry in the records 
from 1966 that was somewhat legible and made reference to 
dizziness and a normal response to exercise.  He added that 
there seemed to be no entry related to a heart condition on 
the one page of medical data given to him, and that the post-
service medical data was not relevant to the question posed.  
He concluded, based on the very limited in-service medical 
data, that there was no evidence of a heart condition.  He 
opined that it was unlikely that the veteran's current heart 
condition was related to his service.  In an addendum 
following the report, the physician indicated that the 
veteran had hypertension based on elevated blood pressure 
reading on examination and history of medications.  He 
commented that the CAD was related to the hypertension, as 
hypertension could lead to CAD.  

Because the above QTC examination report indicated inadequate 
review of the veteran's claims file and medical history, the 
Board remanded the case for another examination.  

On March 2007 VA examination, the veteran's claims file was 
reviewed, as well as printouts of computerized medical 
records.  In view of the records, the physician noted that 
there is no evidence of hypertension or CAD in the veteran's 
separation examination report, and that his service records 
contain no evaluations for chest pain or shortness of breath.  
The only notation of any relevance was the July 1966 record 
which documented his complaints of dizziness and 
lightheadedness when he resumed exercising after a ten-day 
hiatus.  The examiner observed that there were no mentions of 
chest pain or shortness of breath.  The physician noted that 
the veteran was first diagnosed with CAD in 1994, and 
summarized the history of the veteran's heart disorder from 
that point on.  The concluding opinion was that, since the 
veteran's SMRs did not show any evidence of evaluations for 
chest pain or coronary artery disease in service, "the 
current [CAD] that had its onset in 1994 was not caused by or 
a result of active military service from 1961 to 1970." 

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection for cardiovascular-renal 
disease, including hypertension, may be established on a 
presumptive basis if such a chronic disorder is shown to have 
been manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the question of service connection there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West; 13 
Vet. App. 247, 248 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran contends that his cardiovascular disease is 
related to his service.  Here, cardiovascular disease, to 
include CAD and hypertension, was not manifested in service 
or within the first post-service year.  The veteran's SMRs 
are completely silent for any complaints, findings, or 
diagnosis of cardiovascular disease.  He has stated that he 
was exhausted after heavy physical training and exertion in 
service, but no physician has opined that cardiovascular 
disease was shown by those complaints.  The first evidence of 
cardiovascular disease was in March 1994, when CAD was 
diagnosed.  While it is not clear when hypertension was first 
diagnosed, it appears to have been diagnosed shortly 
thereafter CAD was diagnosed and, in any event, the SMRs are 
negative for any complaint or finding of high blood pressure.  
In light of this evidence, service connection for 
cardiovascular disease on the basis that it was manifested in 
service and persisted thereafter, or on a one-year post-
service presumptive basis (as a chronic disease under 38 
U.S.C.A. § 1112) is not warranted.

Service connection may also be established with competent 
(medical) evidence of a nexus between the veteran's 
cardiovascular disease and service.  The only medical 
opinions of record that specifically address this point are 
essentially against the claim.  Both physicians opined to the 
effect that the veteran's CAD was not related to his service.  
Admittedly, the May 2006 VA examiner's opinion was less 
probative, because there were obvious errors in reporting the 
veteran's medical history, there was an indication that he 
did not have a complete record to review, and he indicated 
that there was some degree of speculation in his opinion.  
However, the March 2007 VA examiner was very thorough and 
accurate in the review of the records, and provided an 
opinion and rationale with no degree of speculation.  
Significantly, there are no opinions to the contrary.  It is 
also noteworthy that there was no evidence of cardiovascular 
disease until 1994.  The lack of treatment or complaints of 
such disability for 24 years after service weighs against a 
finding that the disability related to service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The veteran testified to the effect that two physicians 
stated collaterals in his coronary arteries could date back 
to service.  He was also advised of the need of a medical 
opinion to support his claim.  Although he requested, and was 
given a copy of his SMRs to be reviewed by a doctor in order 
to obtain an opinion in support of his claim, he has not 
submitted any such opinion.

In support of his claim, lay statements were submitted that 
addressed the veteran's symptomatology in service and 
immediately following service.  The statement from the 
serviceman who reported that the veteran had hypertension in 
service is not persuasive, because it conflicts with 
competent medical information contained in the SMRs.  Even 
though the serviceman stated that evidence of hypertension 
was documented, the SMRs are devoid of any diagnosis or 
treatment for hypertension.  Thus, his statement is not 
credible.  The veteran has made assertions to the effect that 
high blood pressure was found on his separation examination, 
and that he essentially asked the examiner to lie about it so 
that it would not affect his attempts to seek post-service 
employment.  The Board does not find credible the veteran's 
assertion that his separation examination was falsified, 
since all of the reported blood pressure readings in service 
(not just his separation examination) were within normal 
limits.

Regarding the statement pertaining to the veteran's lack of 
stamina shortly after service during his training for the 
highway patrol, no physician has indicated that this symptom 
was related to cardiovascular disease.  

The Board notes that the veteran's hypertension and cigarette 
smoking were risk factors to his cardiovascular disease.  
Notably, hypertension was not diagnosed until after the 
veteran was first diagnosed with CAD in 1994.  Even if 
hypertension had preceded his CAD, no evidence has been 
presented that establishes a nexus between such disability 
and service.  The veteran is also noted to have a long 
history of cigarette smoking, which may have possibly 
overlapped with his period of service.  To the extent that 
his current cardiovascular disease may be related to 
cigarette smoking in service, legislation has been enacted 
which effectively prohibits service connection of death or 
disability on the basis that such resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's period of active service.  See 38 U.S.C.A. § 1103 
(West 2002).

Thus, having considered all of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran's cardiovascular disease is 
related to his service.  Accordingly, the benefit-of-the-
doubt doctrine does not apply and the claim must be denied. 


ORDER

Service connection for cardiovascular disease is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


